Citation Nr: 1511869	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-45 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to September 6, 2005, for the grant of service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1967.  The Veteran died in August 2002.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a video conference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant did not file a timely appeal of the December 2002 denial of dependency and indemnity compensation benefits.

2.  The appellant withdrew her appeal of the June 2006 rating decision in November 2007 and did not file a subsequent timely appeal.

3.  The appellant filed a claim for an earlier effective date for service connection for the Veteran's death and award of dependency and indemnity compensation (DIC) benefits in August 2008.

CONCLUSION OF LAW

The appellant's claim for an earlier effective date for the award of service connection for the cause of the Veteran's death and award of DIC benefits is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died on August [redacted], 2002.  His immediate cause of death was metastatic neuroendocrine bladder tumor.  The appellant's original claim for dependency and indemnity compensation (DIC) was received on September 18, 2002.  In December 2002, the appellant was awarded death pension benefits, but her claim for DIC was denied.  This decision included notification of her appellant rights.  The appellant did not appeal this denial and it became final within one year of its issuance.  See 38 C.F.R. § 20.1103.

In her lay evidence and testimony, the appellant has stated that she received inadequate representation through a service representative both immediately before and immediately after the Veteran's death.  With regard to the December 2002 decision, the appellant testified that her representative refused to file an appeal and did so in a callous manner.  See December 2008 and July 2009 testimony.  Unfortunately, while the Board is dismayed by the representative's treatment of the appellant, inadequate representation does not prevent the tolling of the appellate period.  Ultimately, the appellant had been notified of her right to file an appeal and she did not.

In September 2005, the appellant submitted a request to reopen her claim for DIC.  At that time, she submitted an amended death certificate, showing diabetes mellitus as a significant condition contributing to death, but not related to the immediate cause of death, and a June 2005 letter from the Veteran's attending physician, also noting that the Veteran's diabetes mellitus was a contributing factor to his death.  Subsequently, service connection for the Veteran's cause of death was granted in a January 2006 rating decision.  The appellant submitted a notice of disagreement with the effective date of this award in June 2006.  She then obtained a new representative.  The RO issued a statement of the case in June 2007.  The appellant perfected her appeal by submitting an August 2007 VA Form 9.

In November 2007, the appellant submitted a statement indicating that she wished to withdraw her appeal for an earlier effective dated for DIC benefits.  As such, the claim was not certified to the Board.  See 38 C.F.R. § 20.204(c).  In her lay evidence and testimony, the Veteran has indicated that she did so because her new representative scared her into withdrawing her appeal.  Again, the Board is deeply troubled by the Veteran's continued difficulties in finding compassionate and effective representation.  Nevertheless, the appellant herself submitted a signed withdrawal of her claim which negated her previously submitted notice of disagreement and VA Form 9.  She did not submit a subsequent timely notice of disagreement and, therefore, the June 2006 rating decision became final.  See 38 C.F.R. § 20.1103.

In August 2008, after the expiration of the appellate period for the June 2006 rating decision, the appellant submitted a request to reopen her claim for an earlier effective date.  Thus, the appellant has filed a freestanding earlier effective date claim.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  There can be no freestanding claim for an earlier effective date and that it would be error to entertain such a claim.

The Board is sympathetic to the appellant's reports of woefully inadequate representation in her prior claims.  Unfortunately, the pertinent facts relating to her submissions to VA and lack thereof remain the same.  She did not submit an appeal of the December 2002 decision to VA and she withdrew her appeal of the June 2006 rating decision.  As a result, both the December 2002 and the June 2006 decisions are final.  Thus, the appellant's August 2008 claim is a freestanding claim for an earlier effective date.

When a freestanding claim of the type contemplated in Rudd is raised, that is, in the absence of a collateral attack and explanation as to why a prior final and binding decision should be revised or reversed on the basis of CUE, the Court has held that such an appeal should be dismissed - although the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


(CONTINUED ON NEXT PAGE)

ORDER

The appeal for an effective date earlier than September 6, 2005, for the grant of service connection for the cause of the Veteran's death and entitlement to DIC benefits is dismissed.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


